 1   BRUCE A. KILDAY, ESQ., SB No. 66415
       Email: bkilday@akk-law.com
 2   DERICK E. KONZ, ESQ., SB No. 286902
 3     Email: dkonz@akk-law.com
     ANGELO, KILDAY & KILDUFF, LLP
 4   Attorneys at Law
     601 University Avenue, Suite 150
 5   Sacramento, CA 95825
 6   Telephone: (916) 564-6100
     Telecopier: (916) 564-6263
 7
     Attorneys for Defendants ROBERT BAKKEN, DUSTIN MARIA, and COUNTY OF TEHAMA
 8
 9
                                    UNITED STATES DISTRICT COURT
10
                                   EASTERN DISTRICT OF CALIFORNIA
11
12   HARRY VELEZ; MARIA LOZADA;                       )     Case No.: 2:17-cv-00960-WBS-KJN
     ANDRE O’HARA; Z.J.; R.C.; F.M.; H.V.J.;          )
13   and L.E.,                                        )     STIPULATION FOR DISMISSAL OF
                                                      )     ENTIRE ACTION WITH PREJUDICE
14                                   Plaintiffs,      )     AND ORDER
15                           vs.                      )
                                                      )
16   ROBERT BAKKEN, DUSTIN MARIA,                     )
     COUNTY OF TEHAMA,                                )
17                                                    )
18                                   Defendants.      )
                                                      )
19
20           IT IS HEREBY STIPULATED and agreed by and between Plaintiffs HARRY VELEZ

21   (through successor in interest Andre O’Hara), MARIA LOZADA, ANDRE O’HARA, Z.J.

22   (through guardian ad litem Timothy Zimmerman), R.C. (through guardian ad litem Chrisy

23   Ulloa), F.M. (through guardian ad litem Natasha Finck), H.V.J. (through guardian ad litem

24   Natasha Finck), L.E. (through guardian ad litem Kristin Stillman-Gendron), and Defendants

25   ROBERT BAKKEN, DUSTIN MARIA, and COUNTY OF TEHAMA, that this action be

26   dismissed in its entirety with prejudice, pursuant to Fed. R. Civ. P. 41(a).

27   ///

28   ///



                                                      -1-
            STIPULATION FOR DISMISSAL OF ENTIRE ACTION WITH PREJUDICE AND ORDER
 1          IT IS FURTHER STIPULATED that each party is to bear their own fees and costs,
 2   including all attorneys’ fees.
 3
 4    Dated: February 13, 2019                  LAW OFFICES OF J. DAVID NICK
 5                                                     /s/ J. David Nick
                                                           (as authorized on 2/12/19)
 6                                              By:_________________________________
 7                                                 J. DAVID NICK
                                                   Attorney for Plaintiffs
 8
 9
10    Dated: February 13, 2019                  ANGELO, KILDAY & KILDUFF, LLP
11                                                     /s/ Derick E. Konz
                                                By:_________________________________
12                                                 DERICK E. KONZ
13                                                 Attorney for Defendants

14
15
                                              ORDER
16
17   IT IS SO ORDERED.
18
19   Dated: February 13, 2019

20
21
22
23
24
25
26
27
28



                                              -2-
            STIPULATION FOR DISMISSAL OF ENTIRE ACTION WITH PREJUDICE AND ORDER
